DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 2/27/2022. The amendments
filed on 2/27/2022 are entered.
	The previous rejections of claims 1-12 under 35 U.S.C. 112(b) have been withdrawn in light of the applicant’s remarks/amendments. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7-8, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Feng, L., et al. (“Golden-Angle Radial Sparse Parallel MRI: Combination of Compressed Sensing, Parallel Imaging, and Golden-Angle Radial Sampling for Fast and Flexible Dynamic Volumetric MRI,” Magnetic Resonance Medicine. Vol 72(3), 2014. P. 707-717) hereinafter Feng (see attached NPL reference of the office action of 9/30/2021), in view of Sanchez Gonzalez et al. (U.S. Pub. No. 20170328974) hereinafter Sanchez Gonzalez. 
Regarding claim 1, primary reference Feng teaches:
A method for acquiring and reconstructing a four-dimensional dynamic magnetic resonance (MR) image data record of an examination region of a patient (abstract), said method comprising: 
from a computer, operating an MR data acquisition scanner so as to execute a dynamic MR data acquisition procedure wherein MR data of an examination region of a patient are continuously acquired, and entered into a memory organized as k-space, by radial scanning of k-space along respective radial k-space lines (page 3, Golden-Angle Radial Sampling, the continuous data acquisition of 3D MR data for dynamic imaging over a temporal period includes radial scanning of a k-space utilizing spokes which are considered to be the radial k-space lines; see figure 1(a); page 3, iGRASP Reconstruction; pages 5-6, Dynamic Contrast Enhanced Imaging of tissue structures utilizes the radial k-space imaging sequences; see also pages 8-10 for further discussion of the dynamic volumetric MRI sequence and sampling methodology); 
in said computer, during respective individual time segments of a recording period during which said MR data are acquired in said dynamic data acquisition procedure, reconstructing respective MR images from at least some of the acquired MR data respectively in said k-space lines into which said MR data were entered during the respective time segment (page 3, Golden-Angle Radial Sampling; pages 3-4, iGRASP Reconstruction, the reconstruction processing enables slice by slice reconstruction across the temporal imaging sequence, forming each temporal frame with desired resolution. These temporal frames are considered to be the individual time segments as claimed which are reconstructed from the radial k-space; page 4, Selection of Reconstruction Parameters; page 4-5, Implementation of the Reconstruction Algorithm & Representative Imaging Applications; pages 5-6, Dynamic Contrast Enhanced Imaging of tissue structures utilizes the radial k-space imaging sequences; see also pages 8-10 for further discussion of the iGRASP reconstruction technique; see also figure 2 for the iGRASP reconstruction pipeline as well as figures 3-7 for reconstructed images at different phase time segments); 
Primary reference Feng fails to teach:
in said computer, dividing said examination region spatially into a dynamic region, in which said dynamic data acquisition procedure takes place, and a non-dynamic region outside of said dynamic region, and reconstructing a static MR image data record from all of the acquired MR data, and marking, in said static MR image data record, image data that originate from said non-dynamic region, and eliminating marked image data from said MR data by inverse transformation of the marked image data; and 
in said computer, reconstructing MR images for said different time segments from MR data from which said marked image data have been eliminated, so as to compile a dynamic image data record in said dynamic region
However, the analogous art of Sanchez Gonzalez of an MR image generation method for an object executing motion across multiple phases (abstract) teaches:
in said computer, dividing said examination region spatially into a dynamic region, in which said dynamic data acquisition procedure takes place ([0010], “generating a first image of a region of interest (ROI) from the first dataset”; [0011] identifying a dynamic region and a static region inside the first image, wherein said regions are predominantly dynamic or static respectively within the period of time; [0031]; [0032]; [0049]; [0050]), and a non-dynamic region outside of said dynamic region ([0010], “generating a first image of a region of interest (ROI) from the first dataset”; [0011] identifying a dynamic region and a static region inside the first image, wherein said regions are predominantly dynamic or static respectively within the period of time; [0031]; [0032]; [0049]; [0050]), and reconstructing a static MR image data record from all of the acquired MR data, and marking, in said static MR image data record, image data that originate from said non-dynamic region, and eliminating marked image data from said MR data by inverse transformation of the marked image data ([0012]-[0018], describe the editing and masking process which marks the static MR image data portion that originates from the non-dynamic region and performs an inverse Fourier transformation of the static region and subsequently subtracts this portion for the MR data which eliminates the “marked” image data from the overall MR image data set; [0020]; [0023], the cardiac region is the overall region with the heart as the moving object within the image; [0032]-[0040]; [0051], “Step 4 (S4): Editing the first image 10 by masking out the dynamic region 12”; [0052], “Step 5 (S5): Performing an inverse Fourier transformation (FFT-1) of the edited first image 16 showing the remaining static region 14”; [0053]; [0054], “Step 7 (S7): Subtraction of the inverse Fourier transformation (FFT.sup.-1) of the edited first image 16 with the remaining static region 14 from the second dataset”; [0055]-[0059]; [0062]-[0068]); and 
in said computer, reconstructing MR images for said different time segments from MR data from which said marked image data have been eliminated, so as to compile a dynamic image data record in said dynamic region ([0009]-[0018] describe the scanning and reconstruction processing steps for the dynamic and static image regions; [0019], the plurality of moving phases within the total period of time that are reconstructed is considered to be the different time segments (phases) in which the MR images are reconstructed based upon the static and dynamic region processing; [0023]-[0025]; [0029]-[0038]; [0039], “The moving object executes a motion comprising the plurality of moving phases within the period of time, wherein this period of time is a total acquisition time”; [0058], the imaging is produced for “every cardiac phase” which are the different time segments from the overall MR data of the cardiac cycle; [0059]-[0068], include a first cardiac phase and second cardiac phase; [0069], “In the second data set a subgroup of k-space lines are acquired for every cardiac phase (heart phase) base on the idea that it can be recovered some information from the full data set to be able to do the final reconstruction”; [0070]; [0071], “Finally, the generated k-space lines from the static region are subtracted from the updated k-space lines in every cardiac phase (S7)”; [0072], “3rd Stage: In this reconstruction stage the images generated in the 2nd stage are Fourier transformed into the image space (S8) and reconstructed using conventional SENSE reconstruction but just taken the information from the reduced FoV (S9)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dynamic MR imaging with radial k-space scanning of Feng to incorporate the dynamic and non-dynamic region MR imaging feature as taught by Sanchez Gonzalez because standard cardiac MRI (CMRI) scans require lengthy scanner time and additional planning scans before relevant information is acquired. Therefore, acquiring data for the entire region of interest throughout a scan will impede highly efficient imaging. By separating voxels that are non-dynamic, the scan can limit the amount of processing required and provide higher quality image in a faster scan acquisition time ([0002]-[0005]).  
Regarding claim 2, the combined references of Feng and Sanchez Gonzalez teach all of the limitations of claim 1. Primary reference Feng further fails to teach:
comprising using image data in a static image data record for the MR images of the dynamic image data record in said non-dynamic region
However, the analogous art of Sanchez Gonzalez of an MR image generation method for an object executing motion across multiple phases (abstract) teaches:
comprising using image data in a static image data record for the MR images of the dynamic image data record in said non-dynamic region ([0060]-[0070]; [0071], “2nd Stage: In this reconstruction stage in the full reconstructed image the previously defined dynamic region is set to 0 (S4) in order to get the information just from those static regions 14 that remain equal along all cardiac phases. In this reconstruction stage the images 16 are weighted by coil sensitivities of each coils and inverse Fourier transformed in the k-space domain (S5). The Fourier transformed images for each coil are under-sampled following the same sampling scheme as the second data set described above (indicated by the unlabeled arrow between S5 and S7). Finally, the generated k-space lines from the static region are subtracted from the updated k-space lines in every cardiac phase (S7)”; [0072], “3rd Stage: In this reconstruction stage the images generated in the 2nd stage are Fourier transformed into the image space (S8) and reconstructed using conventional SENSE reconstruction but just taken the information from the reduced FoV (S9)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dynamic MR imaging with radial k-space scanning of Feng and Sanchez Gonzalez to incorporate the use of static MR data from the scans in the images generated for the dynamic scan region feature as taught by Sanchez Gonzalez because standard cardiac MRI (CMRI) scans require lengthy scanner time and additional planning scans before relevant information is acquired. Therefore, acquiring data for the entire region of interest throughout a scan will impede highly efficient imaging. By separating voxels that are non-dynamic, the scan can limit the amount of processing required and provide higher quality image in a faster scan acquisition time ([0002]-[0005]).  
Regarding claim 5, the combined references of Feng and Sanchez Gonzalez teach all of the limitations of claim 1. Primary reference Feng further fails to teach:
comprising removing said marked image data that were inverse transformed into k-space, of said non-dynamic region, by subtraction
However, the analogous art of Sanchez Gonzalez of an MR image generation method for an object executing motion across multiple phases (abstract) teaches:
comprising removing said marked image data that were inverse transformed into k-space, of said non-dynamic region, by subtraction ([0012]-[0018], describe the editing and masking process which marks the static MR image data portion that originates from the non-dynamic region and performs an inverse Fourier transformation of the static region and subsequently subtracts this portion for the MR data which eliminates the “marked” image data from the overall MR image data set; [0020]; [0023], the cardiac region is the overall region with the heart as the moving object within the image; [0032]-[0040]; [0051], “Step 4 (S4): Editing the first image 10 by masking out the dynamic region 12”; [0052], “Step 5 (S5): Performing an inverse Fourier transformation (FFT-1) of the edited first image 16 showing the remaining static region 14”; [0053]; [0054], “Step 7 (S7): Subtraction of the inverse Fourier transformation (FFT.sup.-1) of the edited first image 16 with the remaining static region 14 from the second dataset”; [0055]-[0059]; [0062]-[0068]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dynamic MR imaging with radial k-space scanning of Feng and Sanchez Gonzalez to incorporate the subtraction processing imaging feature as taught by Sanchez Gonzalez because standard cardiac MRI (CMRI) scans require lengthy scanner time and additional planning scans before relevant information is acquired. Therefore, acquiring data for the entire region of interest throughout a scan will impede highly efficient imaging. By separating voxels that are non-dynamic, the scan can limit the amount of processing required and provide higher quality image in a faster scan acquisition time ([0002]-[0005]).  
Regarding claim 7, the combined references of Feng and Sanchez Gonzalez teach all of the limitations of claim 5. Primary reference Feng further fails to teach:
comprising removing the inverse-transformed image data in k-space at scanning points used in said radial scanning of k-space
However, the analogous art of Sanchez Gonzalez of an MR image generation method for an object executing motion across multiple phases (abstract) teaches:
comprising removing the inverse-transformed image data in k-space at scanning points used in said scanning of k-space ([0012]-[0018], describe the editing and masking process which marks the static MR image data portion that originates from the non-dynamic region and performs an inverse Fourier transformation of the static region and subsequently subtracts this portion for the MR data which eliminates the “marked” image data from the overall MR image data set; [0020]; [0023], the cardiac region is the overall region with the heart as the moving object within the image; [0032]-[0040]; [0051], “Step 4 (S4): Editing the first image 10 by masking out the dynamic region 12”; [0052], “Step 5 (S5): Performing an inverse Fourier transformation (FFT-1) of the edited first image 16 showing the remaining static region 14”; [0053]; [0054], “Step 7 (S7): Subtraction of the inverse Fourier transformation (FFT.sup.-1) of the edited first image 16 with the remaining static region 14 from the second dataset”; [0055]-[0059]; [0062]-[0068]; note that primary reference Feng teaches to the use of a radial k-space and thus the combined invention teaches to the said “radial scanning” of k-space).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dynamic MR imaging with radial k-space scanning of Feng and Sanchez Gonzalez to incorporate the removal of the inverse-transformed data processing imaging feature as taught by Sanchez Gonzalez because standard cardiac MRI (CMRI) scans require lengthy scanner time and additional planning scans before relevant information is acquired. Therefore, acquiring data for the entire region of interest throughout a scan will impede highly efficient imaging. By separating voxels that are non-dynamic, the scan can limit the amount of processing required and provide higher quality image in a faster scan acquisition time ([0002]-[0005]).  
Regarding claim 8, the combined references of Feng and Sanchez Gonzalez teach all of the limitations of claim 1. Primary reference Feng further teaches:
comprising spacing successively scanned radial lines in k-space apart from each other by the golden angle (page 3, Golden-Angle Radial Sampling, the continuous data acquisition of 3D MR data for dynamic imaging over a temporal period includes radial scanning of a k-space utilizing spokes which are considered to be the radial k-space lines spaced apart utilizing the golden angle radial sampling; see figure 1(a); page 3, iGRASP Reconstruction; pages 5-6, Dynamic Contrast Enhanced Imaging of tissue structures utilizes the radial k-space imaging sequences; see also pages 8-10 for further discussion of the dynamic volumetric MRI sequence and sampling methodology).
Regarding claim 11, primary reference Feng teaches:
A magnetic resonance (MR) apparatus (abstract) comprising: 
an MR data acquisition scanner (page 3, Golden-Angle Radial Sampling, the continuous data acquisition of 3D MR data for dynamic imaging; see figure 1(a); page 3, iGRASP Reconstruction; pages 5-6, Dynamic Contrast Enhanced Imaging of tissue structures utilizes MR data acquisition scanner); 
a computer configured to operate said MR data acquisition scanner so as to execute a dynamic MR data acquisition procedure wherein MR data of an examination region of a patient are continuously acquired, and entered into a memory organized as k-space, by radial scanning of k-space along respective radial k- space lines (page 3, Golden-Angle Radial Sampling, the continuous data acquisition of 3D MR data for dynamic imaging over a temporal period includes radial scanning of a k-space utilizing spokes which are considered to be the radial k-space lines; see figure 1(a); page 3, iGRASP Reconstruction; pages 5-6, Dynamic Contrast Enhanced Imaging of tissue structures utilizes the radial k-space imaging sequences; see also pages 8-10 for further discussion of the dynamic volumetric MRI sequence and sampling methodology); 
said computer being configured to reconstruct, during respective individual time segments of a recording period during which said MR data are acquired in said dynamic data acquisition procedure, respective MR images from at least some of the acquired MR data respectively in said k-space lines into which said MR data were entered during the respective time segment (page 3, Golden-Angle Radial Sampling; pages 3-4, iGRASP Reconstruction, the reconstruction processing enables slice by slice reconstruction across the temporal imaging sequence, forming each temporal frame with desired resolution. These temporal frames are considered to be the individual time segments as claimed which are reconstructed from the radial k-space; page 4, Selection of Reconstruction Parameters; page 4-5, Implementation of the Reconstruction Algorithm & Representative Imaging Applications; pages 5-6, Dynamic Contrast Enhanced Imaging of tissue structures utilizes the radial k-space imaging sequences; see also pages 8-10 for further discussion of the iGRASP reconstruction technique; see also figure 2 for the iGRASP reconstruction pipeline as well as figures 3-7 for reconstructed images at different phase time segments); 
Primary reference Feng fails to teach:
said computer being configured to divide said examination region spatially into a dynamic region, in which said dynamic data acquisition procedure takes place, and a non-dynamic region outside of said dynamic region, and to reconstruct a static MR image data record from all of the acquired MR data, and to mark, in said static MR image data record, image data that originate from said non-dynamic region, and to eliminate marked image data from said MR data by inverse transformation of the marked image data; and 
said computer being configured to reconstruct MR images for said different time segments from MR data from which said marked image data have been eliminated, so as to compile a dynamic image data record in said dynamic region.
However, the analogous art of Sanchez Gonzalez of an MR image generation method for an object executing motion across multiple phases (abstract) teaches:
said computer being configured to divide said examination region spatially into a dynamic region, in which said dynamic data acquisition procedure takes place ([0010], “generating a first image of a region of interest (ROI) from the first dataset”; [0011] identifying a dynamic region and a static region inside the first image, wherein said regions are predominantly dynamic or static respectively within the period of time; [0031]; [0032]; [0049]; [0050]), and a non-dynamic region outside of said dynamic region ([0010], “generating a first image of a region of interest (ROI) from the first dataset”; [0011] identifying a dynamic region and a static region inside the first image, wherein said regions are predominantly dynamic or static respectively within the period of time; [0031]; [0032]; [0049]; [0050]), and to reconstruct a static MR image data record from all of the acquired MR data, and to mark, in said static MR image data record, image data that originate from said non-dynamic region, and to eliminate marked image data from said MR data by inverse transformation of the marked image data ([0012]-[0018], describe the editing and masking process which marks the static MR image data portion that originates from the non-dynamic region and performs an inverse Fourier transformation of the static region and subsequently subtracts this portion for the MR data which eliminates the “marked” image data from the overall MR image data set; [0020]; [0023], the cardiac region is the overall region with the heart as the moving object within the image; [0032]-[0040]; [0051], “Step 4 (S4): Editing the first image 10 by masking out the dynamic region 12”; [0052], “Step 5 (S5): Performing an inverse Fourier transformation (FFT-1) of the edited first image 16 showing the remaining static region 14”; [0053]; [0054], “Step 7 (S7): Subtraction of the inverse Fourier transformation (FFT.sup.-1) of the edited first image 16 with the remaining static region 14 from the second dataset”; [0055]-[0059]; [0062]-[0068]); and 
said computer being configured to reconstruct MR images for said different time segments from MR data from which said marked image data have been eliminated, so as to compile a dynamic image data record in said dynamic region ([0009]-[0018] describe the scanning and reconstruction processing steps for the dynamic and static image regions; [0019], the plurality of moving phases within the total period of time that are reconstructed is considered to be the different time segments (phases) in which the MR images are reconstructed based upon the static and dynamic region processing; [0023]-[0025]; [0029]-[0038]; [0039], “The moving object executes a motion comprising the plurality of moving phases within the period of time, wherein this period of time is a total acquisition time”; [0058], the imaging is produced for “every cardiac phase” which are the different time segments from the overall MR data of the cardiac cycle; [0059]-[0068], include a first cardiac phase and second cardiac phase; [0069], “In the second data set a subgroup of k-space lines are acquired for every cardiac phase (heart phase) base on the idea that it can be recovered some information from the full data set to be able to do the final reconstruction”; [0070]; [0071], “Finally, the generated k-space lines from the static region are subtracted from the updated k-space lines in every cardiac phase (S7)”; [0072], “3rd Stage: In this reconstruction stage the images generated in the 2nd stage are Fourier transformed into the image space (S8) and reconstructed using conventional SENSE reconstruction but just taken the information from the reduced FoV (S9)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dynamic MR imaging with radial k-space scanning of Feng to incorporate the dynamic and non-dynamic region MR imaging feature as taught by Sanchez Gonzalez because standard cardiac MRI (CMRI) scans require lengthy scanner time and additional planning scans before relevant information is acquired. Therefore, acquiring data for the entire region of interest throughout a scan will impede highly efficient imaging. By separating voxels that are non-dynamic, the scan can limit the amount of processing required and provide higher quality image in a faster scan acquisition time ([0002]-[0005]).  
Regarding claim 12, primary reference Feng teaches:
A non-transitory, computer-readable data storage medium encoded with programming instructions (abstract), said storage medium being loaded into a computer of a magnetic resonance (MR) apparatus (page 3, Golden-Angle Radial Sampling, the continuous data acquisition of 3D MR data for dynamic imaging; see figure 1(a); page 3, iGRASP Reconstruction; pages 5-6, Dynamic Contrast Enhanced Imaging of tissue structures utilizes MR data acquisition scanner), and said programming instructions causing said computer to: 
operate said MR apparatus so as to execute a dynamic MR data acquisition procedure wherein MR data of an examination region of a patient are continuously acquired, and entered into a memory organized as k-space, by radial scanning of k-space along respective radial k-space lines (page 3, Golden-Angle Radial Sampling, the continuous data acquisition of 3D MR data for dynamic imaging over a temporal period includes radial scanning of a k-space utilizing spokes which are considered to be the radial k-space lines; see figure 1(a); page 3, iGRASP Reconstruction; pages 5-6, Dynamic Contrast Enhanced Imaging of tissue structures utilizes the radial k-space imaging sequences; see also pages 8-10 for further discussion of the dynamic volumetric MRI sequence and sampling methodology); 
during respective individual time segments of a recording period during which said MR data are acquired in said dynamic data acquisition procedure, reconstruct respective MR images from at least some of the acquired MR data respectively in said k-space lines into which said MR data were entered during the respective time segment (page 3, Golden-Angle Radial Sampling; pages 3-4, iGRASP Reconstruction, the reconstruction processing enables slice by slice reconstruction across the temporal imaging sequence, forming each temporal frame with desired resolution. These temporal frames are considered to be the individual time segments as claimed which are reconstructed from the radial k-space; page 4, Selection of Reconstruction Parameters; page 4-5, Implementation of the Reconstruction Algorithm & Representative Imaging Applications; pages 5-6, Dynamic Contrast Enhanced Imaging of tissue structures utilizes the radial k-space imaging sequences; see also pages 8-10 for further discussion of the iGRASP reconstruction technique; see also figure 2 for the iGRASP reconstruction pipeline as well as figures 3-7 for reconstructed images at different phase time segments); 
Primary reference Feng fails to teach:
divide said examination region spatially into a dynamic region, in which said dynamic data acquisition procedure takes place, and a non-dynamic region outside of said dynamic region, and reconstruct a static MR image data record from all of the acquired MR data, and mark, in said static MR image data record, image data that originate from said non-dynamic region, and eliminate marked image data from said MR data by inverse transformation of the marked image data; and 
reconstruct MR images for said different time segments from MR data from which said marked image data have been eliminated, so as to compile a dynamic image data record in said dynamic region.
However, the analogous art of Sanchez Gonzalez of an MR image generation method for an object executing motion across multiple phases (abstract) teaches:
divide said examination region spatially into a dynamic region, in which said dynamic data acquisition procedure takes place ([0010], “generating a first image of a region of interest (ROI) from the first dataset”; [0011] identifying a dynamic region and a static region inside the first image, wherein said regions are predominantly dynamic or static respectively within the period of time; [0031]; [0032]; [0049]; [0050]), and a non-dynamic region outside of said dynamic region ([0010], “generating a first image of a region of interest (ROI) from the first dataset”; [0011] identifying a dynamic region and a static region inside the first image, wherein said regions are predominantly dynamic or static respectively within the period of time; [0031]; [0032]; [0049]; [0050]), and reconstruct a static MR image data record from all of the acquired MR data, and mark, in said static MR image data record, image data that originate from said non-dynamic region, and eliminate marked image data from said MR data by inverse transformation of the marked image data ([0012]-[0018], describe the editing and masking process which marks the static MR image data portion that originates from the non-dynamic region and performs an inverse Fourier transformation of the static region and subsequently subtracts this portion for the MR data which eliminates the “marked” image data from the overall MR image data set; [0020]; [0023], the cardiac region is the overall region with the heart as the moving object within the image; [0032]-[0040]; [0051], “Step 4 (S4): Editing the first image 10 by masking out the dynamic region 12”; [0052], “Step 5 (S5): Performing an inverse Fourier transformation (FFT-1) of the edited first image 16 showing the remaining static region 14”; [0053]; [0054], “Step 7 (S7): Subtraction of the inverse Fourier transformation (FFT.sup.-1) of the edited first image 16 with the remaining static region 14 from the second dataset”; [0055]-[0059]; [0062]-[0068]); and 
reconstruct MR images for said different time segments from MR data from which said marked image data have been eliminated, so as to compile a dynamic image data record in said dynamic region ([0009]-[0018] describe the scanning and reconstruction processing steps for the dynamic and static image regions; [0019], the plurality of moving phases within the total period of time that are reconstructed is considered to be the different time segments (phases) in which the MR images are reconstructed based upon the static and dynamic region processing; [0023]-[0025]; [0029]-[0038]; [0039], “The moving object executes a motion comprising the plurality of moving phases within the period of time, wherein this period of time is a total acquisition time”; [0058], the imaging is produced for “every cardiac phase” which are the different time segments from the overall MR data of the cardiac cycle; [0059]-[0068], include a first cardiac phase and second cardiac phase; [0069], “In the second data set a subgroup of k-space lines are acquired for every cardiac phase (heart phase) base on the idea that it can be recovered some information from the full data set to be able to do the final reconstruction”; [0070]; [0071], “Finally, the generated k-space lines from the static region are subtracted from the updated k-space lines in every cardiac phase (S7)”; [0072], “3rd Stage: In this reconstruction stage the images generated in the 2nd stage are Fourier transformed into the image space (S8) and reconstructed using conventional SENSE reconstruction but just taken the information from the reduced FoV (S9)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dynamic MR imaging with radial k-space scanning of Feng to incorporate the dynamic and non-dynamic region MR imaging feature as taught by Sanchez Gonzalez because standard cardiac MRI (CMRI) scans require lengthy scanner time and additional planning scans before relevant information is acquired. Therefore, acquiring data for the entire region of interest throughout a scan will impede highly efficient imaging. By separating voxels that are non-dynamic, the scan can limit the amount of processing required and provide higher quality image in a faster scan acquisition time ([0002]-[0005]).  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Feng, in view of Sanchez Gonzalez as applied to claim 1 above, and further in view of Ziv et al. (U.S. Pub. No. 20170039738) hereinafter Ziv. 
Regarding claim 3, the combined references of Feng and Sanchez Gonzales teach all of the limitations of claim 1. Primary reference Feng further fails to teach:
comprising determining said dynamic region and said non-dynamic region by evaluating the static image data record, by localization and marking of at least some anatomical features of the patient that are unrelated to the dynamic data acquisition procedure
However, the analogous art of Ziv of a method of reconstructing an imaged volumetric region with independent dynamic characteristic in varying regions (abstract) teaches:
comprising determining said dynamic region and said non-dynamic region by evaluating the static image data record, by localization and marking of at least some anatomical features of the patient that are unrelated to the dynamic data acquisition procedure ([0110]; [0185], describes specific relatively static organs that are sorted into the static imaging region in which imaging parameters are different than for the dynamic region such as the heart; [0189], “is segmented into a non-gated region, which includes non-gated voxels, in accordance with the static volumetric region 1002, and to a gated region”; [0197], “Though the captured image is blurry, as it is not gated, it provides the system user a perceptual image of the outlines of the internal organs in the input overall volume, including the heart, the liver, the spleen, the kidneys, and the aorta. In such an embodiment, the system user segments the captured image to gated and non-gated regions according to their level of activity, thereby defines the gated and non-gated regions. Preferably, the system user segments the heart as a non-gated region”; [0289]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dynamic MR imaging with radial k-space scanning of Feng and Sanchez Gonzalez to incorporate the localization of anatomical features unrelated to the dynamic data acquisition as taught by Ziv because organs such as the heart may move dynamically at a rate such as 80-100 beats per minute with other regions either completely static or moving relatively static. Using anatomical features unrelated to the target cardiac region for segmentation purposes enables more accurate segmentation of the regions providing more efficient imaging and fast processing ([0185]). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Feng, in view of Sanchez Gonzalez as applied to claim 1 above, and further in view of Choi et al. (U.S. Pub. No. 20170082715) hereinafter Choi. 
Regarding claim 4, the combined references of Feng and Sanchez Gonzalez teach all of the limitations of claim 1. Primary reference Feng further fails to teach:
comprising determining said dynamic region and said non-dynamic region by evaluating a position of a saturation region in an MR data acquisition sequence that is used to acquire said MR data
However, the analogous art of Choi of an MRI scanning method for imaging a blood vessel with dynamic movement (abstract) teaches:
comprising determining said dynamic region and said non-dynamic region by evaluating a position of a saturation region in an MR data acquisition sequence that is used to acquire said MR data ([0141]-[0143]; [0144], “Referring to FIG. 5C, the signal transceiver 320 may acquire MR signals having different strengths according to the degree of saturation of blood. For convenience of explanation, it is assumed in FIG. 5C that a bright region is a region where an MR signal having a greater intensity is acquired. In detail, since the blood 502 flowing through the first blood vessel has been saturated, the signal transceiver 320 does not acquire a signal from the blood 502 flowing in the first blood vessel 531, which is not distinguished from a signal from a static tissue (reference numeral 511). However, since the blood 504 flowing through the third blood vessel 533 remains unsaturated unlike the surrounding saturated static tissue, the signal transceiver 320 may acquire an MR signal from the blood 504 flowing in the third blood vessel 533, which is clearly distinguished from an MR signal from the static tissue (reference numeral 513)”; [0145]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dynamic MR imaging with radial k-space scanning of Feng and Sanchez Gonzalez to incorporate the evaluation of saturation region to determine dynamic and non-dynamic regions as taught by Choi because depending on the degree of saturation measured in the region such as with moving blood, the saturation is impacts by the flow velocity. This enables the system to accurately determine regions of flow for imaging and static regions of tissue outside of the target region ([0144]; [0145]). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Feng, in view of Sanchez Gonzalez as applied to claim 5 above, and further in view of Mistretta et al. (U.S. Pub. No. 20070167728) hereinafter Mistretta. 
Regarding claim 6, the combined references of Feng and Sanchez Gonzalez teach all of the limitations of claim 5. Primary reference Feng further fails to teach:
comprising removing said inverse-transformed image data in k-space after implementing a Cartesian gridding, so that said inverse-transformed image data are in a Cartesian grid, and recalculating the MR data in said Cartesian grid
However, the analogous art of Mistretta of an MR data acquisition system (abstract) teaches:
comprising removing said inverse-transformed image data in k-space after implementing a Cartesian gridding, so that said inverse-transformed image data are in a Cartesian grid, and recalculating the MR data in said Cartesian grid ([0055], “This produces a sparse data set in which the BOLD signals are present but stationary structures and tissues are subtracted out. It is accomplished by subtracting from each of the 10 phase encoded projection views in each of the acquired image frames the corresponding k-space signal samples in the corresponding phase encoded projection views of the baseline image. An inverse fast Fourier transform (IFFT) is then performed on each resulting image frame along its phase encoding axis at process block 154 to produce five discrete slices with 10 k-space projection views in each slice” and “A composite image for each slice is produced by using a conventional image reconstruction technique. This may be a filtered backprojection of the combined, Fourier transformed composite image projection views, or the combined projection views may be regridded to a Cartesian grid followed by a conventional 2DFT image reconstruction”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dynamic MR imaging with radial k-space scanning of Feng and Sanchez Gonzalez to incorporate the Cartesian grid processing feature as taught by Mistretta because it provides a standardized k-space representation of scan data in a way that provides for more efficient sampling and reconstruction into images (see also [0055]). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Feng, in view of Sanchez Gonzalez as applied to claim 1 above, and further in view of Nayak et al. (U.S. Pub. No. 201L70325709) hereinafter Nayak. 
Regarding claim 9, the combined references of Feng and Sanchez Gonzalez teach all of the limitations of claim 1. Primary reference Feng further fails to teach:
comprising administering a contrast agent to the patient before executing said dynamic data acquisition procedure and acquiring said MR data from the liver of the patient, as said examination region
However, the analogous art of Nayak of a tracer kinetic modeling system for dynamic contrast enhanced MRI imaging of tissue structures (abstract) teaches:
comprising administering a contrast agent to the patient before executing said dynamic data acquisition procedure and acquiring said MR data from the liver of the patient, as said examination region ([0029], “The method includes a step of administering a magnetic resonance contrast agent to a subject and then collecting magnetic resonance imaging data from the subject”; [0030]-[0031]; [0033], “The magnetic resonance contrast agent is administered to a subject“; [0059], “The flexibility to handle any TK model makes the proposed approach easily extendable to other body part like breast, liver or prostate, with the corresponding appropriate model for specific organ. The validation shown here is performed in brain tumor patients as an initial study, however, similar or same pulse sequence is used to acquire DCE -MRI images from other body parts, and therefore the proposed reconstruction can be applied to those body organs with the corresponding TK model”; [0060], liver; [0088], “It is extendable to other body part like breast, liver or prostate, with the corresponding appropriate model for specific organ”; [0089]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dynamic MR imaging with radial k-space scanning of Feng and Sanchez Gonzalez to incorporate the imaging of the liver region using contrast enhancement as taught by Nayak because specific contrast agents bind with liver tissues and provide an enhanced uptake of readily imaged material within the tissue. This enhanced resolution of the image and provides additional clinically relevant features to physicians ([0059]). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Feng, in view of Sanchez Gonzalez as applied to claim 1 above, and further in view of Dahlqvist Leinhard et al. (U.S. Pub. No. 20110091090) hereinafter Dahlqvist Leinhard. 
Regarding claim 10, the combined references of Feng and Sanchez Gonzalez teach all of the limitations of claim 1. Primary reference Feng further fails to teach:
comprising determining said non-dynamic region to be a region of the patient consisting of the arms of the patient
However, the analogous art of Dahlqvist Leinhard of a system for improvement of magnetic resonance images (abstract) teaches:
comprising determining said non-dynamic region to be a region of the patient consisting of the arms of the patient ([0068], “Before the registration is launched, the target image is subjected to initial pre-processing steps to create binary masks of the body and of the internal region for the initial registration step. The arms and background of the target image can efficiently be removed from the rest of the body using local thresholding. A local minimum can be expected between the body and arms, and this is used for segmentation of the body. Removing everything except the largest connected component leaves a body mask that is further processed by morphological operations to produce a dense mask”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dynamic MR imaging with radial k-space scanning of Feng and Sanchez Gonzalez to incorporate the arm region as a static region outside of the target region as taught by Dahlqvist Leinhard because the arm regions can provide additional noise to a reconstructed image and thus removing the regions will reduce the impact on the segmented dynamic regions of interest ([0068]). 

Response to Arguments
Applicant's arguments filed 2/27/2022 have been fully considered but they are not persuasive. Responses to each of the applicant’s arguments are detailed below. 
Regarding the applicant’s arguments on pages 7-8 of the remarks, the applicant argues that the teachings of the Sanchez Gonzalez reference fail to teach to the claimed limitations because the reference teaches to acquiring and processing first and second magnetic resonance datasets during the dynamic and non-dynamic region division process. The applicant argues that the claimed invention utilizes a single MR dataset for the static MR data and inverse-transformed marked data, which therefore differs from the Sanchez Gonzalez reference. In the broadest reasonable interpretation of the claimed elements, and with a lack of special dictionary redefinition of the claimed elements in the applicant’s disclosure, the applicant’s arguments are not persuasive because the current claimed elements do not sufficiently differentiate from the Sanchez Gonzalez reference. Examiner further notes that some of the further explanations on pages 6-7 of the remarks do not directly correlate to the claimed elements. For example, a “static MR image” is stated on page 6 and appears to relate to a single image, but the claimed “static MR image data record from all of the acquired MR data” which includes multiple time points in the 4D imaging procedure appears to relate to multiple images as currently claimed. This renders the broadest reasonable interpretation of the claim limitations to continue to include the teachings of the Sanchez Gonzalez reference. The first dataset of the Sanchez Gonzalez reference includes the generated first image and the identification of a dynamic region and a static region inside this first image. The steps of paragraphs [0010]-[0013] of the Sanchez Gonzalez reference with respect to the datasets teach to the division of the examination region into a non-dynamic region and dynamic region ([0010]-[0011]), the reconstruction of a static MR image data record for all the acquired MR data (all acquired MR data includes first dataset [0011]-[0012], and second dataset [0014]-[0015], [0053]-[0054], which are both reconstructed in the imaging process to form static MR image data, as the images for both the first and second datasets contain the static region), and the marking of the image data from the non-dynamic region ([0013]). Then, using the second dataset portion of the MR data, the marked image data is eliminated using the inverse transformation of the marked image data from the overall MR data ([0015]). While the Sanchez Gonzalez reference uses phrases such as first dataset and second dataset, the combined datasets as a whole would be “MR data of an examination region of a patient” and form a superset that encompasses broad MR data acquired from the patient during the imaging procedure. Both the first and second datasets are considered to form “a static MR image data record” because both the images from the first dataset ([0050], “static region”) and the second dataset ([0053]-[0054], remaining static region is subtracted from a second dataset) contain static MR image data. Therefore, during the entire procedure of Sanchez Gonzalez (see for example [0048]-[0056]), the reference teaches to the steps claimed in the dividing, reconstructing, and eliminating steps with respect to dynamic and non-dynamic regions of the applicant’s invention. The examiner further notes that the claimed invention is a “four-dimensional dynamic magnetic resonance (MR) image data record” which would include magnetic resonance image data across time, and with dynamically moving organs, could include multiple included phases of movement. Therefore the data acquired by Sanchez Gonzalez of first and second datasets across movement phases ([0011]; [0014]; [0019]) would teach to the MR data acquired by the claimed invention. 
For these reasons, the applicant’s arguments have been considered but are not persuasive.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292. The examiner can normally be reached M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791